Per Curiam.
The decree in this ease requires a modification, subject to which it will be affirmed, for the reasons given by Vice-Chancellor Foster. So much of the decree as adjudges that the judgment entered in favor of the defendant Ready against John Boyle is, and was; from the time of its entry, null and void and of no force and effect in law, is not within the power of the court of chancery to decree. Sands v. Ruddick, 87 N. J. Eq. 620. The decree should be modified so as to restrain Ready and his assignee from -enforcing the judgment against any property adjudged by the decree to have been acquired by the defendants, or either of them, from John Boyle in his lifetime, or from his estate, by means of the judgment.
With this modification the decree will be affirmed.
For affirmance — The Chief-Justice, Parker, Bergen, Minturn, Kaltsch, Black, White, Heppenheimer, Williams—9.
For reversal — None.
For modification — The Chief-Justice, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams — 9.